Citation Nr: 0205573	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  97-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
disability manifested by hypertension and cardiomegaly.  



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1954 to 
November 1956 and from February 1959 to January 1963.  

The case returns to the Board of Veterans Appeals (Board), 
after the Board's December 6, 1999 decision was vacated and 
remanded by the United States Court of Appeals for Veterans 
Claims.


REMAND

The veteran testified before a Member of the Board in August 
1999 and that Member signed the December 1999 decision.  That 
Member has since left the Board.  The veteran has requested a 
hearing before a Member of the Board at the Department of 
Veterans Affairs (VA) Regional Office (RO).  Since hearings 
before a Member of the Board at an RO are scheduled by the 
RO, a remand is necessary for that purpose.  See 38 C.F.R. 
§ 19.76.

The case is REMANDED to the RO for the following:

The RO should schedule the veteran for a 
hearing before a Member of the Board 
sitting at the RO.  The RO must notify 
the veteran of the place and time of the 
hearing not less than 30 days prior to 
the hearing date.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



